Citation Nr: 0320834	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  98-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from October 2, 1972, to 
December 7, 1972.

In a rating decision dated in October 1974, the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, denied the veteran's claims of entitlement to 
service connection for psychiatric and eye disorders.  The 
veteran timely appealed the RO's decision to the Board of 
Veterans' Appeals (Board), which, in a decision dated in 
February 1975, also denied the veteran's claims.  The 
decision of the Board was final as of the date of issuance.  
38 U.S.C.A. § 4004(b) (1970); 38 C.F.R. § 19.104 (1974).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Since the Board's February 1975 
decision, the veteran has periodically sought to reopen his 
claim.  In July 1997 the Board issued a decision which 
determined that the veteran had not submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for psychiatric and eye disorders.  

This matter is now on appeal to the Board from a September 
1997 RO rating decision, which determined that the veteran 
had not submitted new and material evidence to reopen his 
claims of entitlement to service connection for psychiatric 
and eye disorders.  The veteran filed a timely notice of 
disagreement, and the RO provided a statement of the case 
(SOC) in December 1997.  In March 1998 the veteran perfected 
his appeal, and, after issuance of a supplemental statement 
of the case (SSOC) in March 2000, the issues were 
subsequently certified to the Board.  

In a decision dated in August 2001, the Board determined that 
the veteran had submitted new and material evidence to reopen 
his claims of entitlement to service connection for 
psychiatric and eye disorders.  Accordingly, the veteran's 
claims were reopened and remanded to the RO for further 
development.  The RO readjudicated the veteran's claims and 
issued an SSOC in February 2003 which continued to deny the 
claims on appeal.  The case has been returned to the Board.  

REMAND

In the present case, the veteran alleges entitlement to 
service connection for psychiatric and eye disorders.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran's service entrance examination is negative for 
any complaint, treatment, or diagnosis of any psychiatric or 
eye condition.  His vision was noted to be 20/20 bilaterally.  
In November 1972, he presented for treatment of bronchitis 
with complaints of coughing.  While being treated in the ward 
for an upper respiratory infection, the veteran attempted to 
cut his wrists and was transferred to the psychiatric ward.  

Examination at that time revealed appropriate affect.  The 
veteran was "situationally gesturing with a lot of 
manipulativeness."  Examiners noted that there was no 
evidence of psychotic thinking or looseness of associations.  
The veteran was not delusional.  However, his insight and 
judgment were poor.  

The veteran was diagnosed with passive-aggressive 
personality, chronic, severe, manifested by 
"manipulativeness", hyperventilation and a suicidal 
gesture.  Examiners concluded that the veteran's personality 
disorder had existed prior to service.  He was declared unfit 
for enlistment or induction into the military, and discharged 
accordingly.  In a Statement of Physical Condition (When 
Examined More than 3 Days Prior to Separation), Department of 
Defense Form 3082-R-1, dated in December 1972 the veteran 
stated, "I feel that my eye exam is incorrect because I can 
not see very well since I suffered an accident on 3 Nov. 
1972."

The veteran was afforded VA psychiatric, eye, and neurology 
examinations in 1974, which resulted in diagnoses of chronic 
brain syndrome, complete loss of vision in the right eye, and 
post-traumatic headaches.  The VA examiners did not 
adequately relate their diagnoses to the veteran's military 
service.  Additionally, they were not afforded an opportunity 
to review the veteran's claims file prior to rendering their 
decisions as to the etiology of his conditions.  

In May 1995 the veteran reported decreased vision in his left 
eye since a reported trauma in 1972.  Again, the examiner did 
not review the veteran's claims file and did not address the 
etiology of any such condition.  

Dr. J. R. Guerroro issued a memorandum on behalf of the 
veteran in March 1997, which indicated vision of 20/20 on the 
right and 20/400 on the left.  Dr. Guerroro indicated review 
of the veteran's 1972 eye examination in service that noted 
20/20 vision bilaterally.  According to Dr. Guerroro, 
"[this] change in visual acuity could be possible secondary 
to old trauma."  A handwritten note in the corner of the 
page indicates "to head."  

The veteran was afforded another VA psychiatric examination 
in 1998.  At that time the veteran continued to report being 
"hit on the right side of his body with a pole."  Objective 
observation revealed the veteran to be alert and oriented to 
three spheres.  His mood was slightly anxious and his affect 
constricted.  His attention, concentration, and memory were 
good.  Speech was clear and coherent.  There was no evidence 
of hallucinations.  His insight and judgment were fair.  
Additionally, he exhibited good impulse control.  The veteran 
was diagnosed with mixed personality disorder with borderline 
passive-aggressive and dependent personality traits.  The 
examiner concluded that the veteran's "neuropsychiatric 
condition [was] present prior to his military service."  

It is noted that the 1998 VA examiner indicated that 
psychological testing was performed but that no diagnoses 
were rendered "due to the invalid result of the tests and 
the veteran's behavior and responses."  

In August 2001 the RO received a private psychiatric 
evaluation conducted by Dr. J. V. Sotomayor.  Dr. Sotomayor 
indicated evaluation of the veteran from March to June 1997.  
He noted that the veteran's speech was illogical.  
Additionally, he reported audio and visual hallucinations, as 
well as suicidal ideation.  He described the veteran's mood 
as depressive and anxious.  According to Dr. Sotomayor the 
veteran had poor concentration, abstraction, judgment, and 
insight.  He diagnosed the veteran with chronic "undiffered 
schizophrenia and suicidal ideas," which he concluded were 
initially manifest during service.  

The veteran was afforded a VA eye examination in January 2002 
in accordance with the Board's August 2001 remand.  The 
examiner stated, "[there] is evidence of decreased vision to 
count fingers in patient's left eye without any 
ocular/retinal pathology found.  I [believe] that the 
decreased optic nerve function of patient left eye . . . is 
related to the head trauma the patient reported during the 
Vietnam War."  However, the examiner did not indicate review 
of the veteran's claims file.  

Dr. Sotomayor issued another report dated in January 2002, 
which purports to summarize his treatment of the veteran from 
March 31, 1997, to November 29, 2001.  However, no treatment 
records were submitted.  He continued to diagnose the veteran 
with chronic unspecified schizophrenia and suicidal ideas.  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In the present case, the veteran displayed suicidal gestures 
in service and was diagnosed with passive-aggressive 
personality disorder.  The VA examiner in 1974 diagnosed him 
with chronic brain syndrome; however, the claims file was not 
available for review.  

The 1998 VA examiner diagnosed the veteran with mixed 
personality disorder with borderline passive-aggressive and 
dependent personality traits, which he concluded had existed 
prior to service.  However, the Board notes that, while 
diagnostic tests were apparently performed, no diagnosis was 
made because of "invalid" results, the veteran's behavior, 
and his responses.  Yet no further explanation was offered 
and the veteran has not been given another opportunity to 
present for VA psychiatric examination.  

Dr. Sotomayor diagnosed the veteran with unspecified 
schizophrenia and suicidal ideation, which he concluded began 
in service.  However, Dr. Sotomayor, like the 1974 VA 
examiner, did not have the claims file available for review.  

As for the veteran's claim of entitlement to service 
connection for an eye examination, he presented for VA 
examination in 1974, 1998, and 2002.  However, none of the 
examiners indicated complete review of the veteran's claims 
file.  In fact, the 2002 VA examiner's report includes an 
opinion as to etiology based solely upon the veteran's 
account of events instead of the specific facts in evidence.  

Therefore, for the reasons discussed above, these issues are 
must be remanded to the RO for VA examinations for 
clarication of the veteran's diagnoses and the issuance of 
nexus opinions.  

In addition, the Board notes that the RO was instructed in 
its August 2001 remand to obtain any VA treatment records.  
While a copy of the August 2001 remand contained in the 
claims file indicates that a letter was sent on January 2, 
2002, requesting the records, to date, they have not been 
obtained and associated with the veteran's claims file.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should obtain copies of all VA 
outpatient and hospitalization records 
pertaining to the veteran from the VA medical 
facility in San Juan, Puerto Rico, for the 
period from September 1995 to the present.  
Any record not all ready on file should be 
associated with the veteran's claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination.  The examiner should 
review the veteran's claims file, to include 
his service medical records, VA examination 
reports dated in 1974 and 1998, and evaluation 
reports from Dr. J. V. Sotomayor for periods 
of treatment from March to June 1997 and March 
1997 to November 2001, and should indicate in 
the examination report that such review was 
accomplished.  The examiner should conduct any 
indicated special testing.  The examination 
report should indicate all objective 
observations and the results of any diagnostic 
testing.  If the results of such testing are 
deemed invalid, a thorough explanation should 
be provided.  The examiner should attempt to 
clarify the diagnosis of the veteran's current 
psychiatric or personality disorder, if any, 
and render an opinion as to whether any 
currently diagnosed disorder is at least as 
likely as not (i.e., at least a 50/50 
probability) related to the veteran's military 
service, or whether such a relationship is 
unlikely (i.e., less than a 50/50 
probability).  If the examiner concludes that 
the veteran's current psychiatric or 
personality disorder, if any, existed prior to 
service, then he/she should indicate whether 
such was at least as likely as not aggravated 
(i.e., permanently worsened, as opposed to 
temporarily flared-up) by active military 
service.  The examining psychiatrist should 
also, to the greatest extent possible, 
reconcile his/her opinion with those of 
previous examiners, including Dr. Sotomayor.

3.  The RO should contact Dr. Maria Ortiz at 
the San Juan VA Medical Center, who conducted 
the veteran's January 2002 VA eye examination.  
Dr. Ortiz should be provided the veteran's 
claims file for review.  More specifically, 
Dr. Ortiz should be asked to consider the 
veteran's prior VA examinations and his 
service medical records.  After reviewing the 
veteran's claims file, Dr. Ortiz should issue 
an addendum to her January 2002 examination 
report, providing her opinion as to the 
etiology of the veteran's current eye 
condition.  She should state whether it is at 
least as likely as not (i.e., at least a 50/50 
probability) that his current eye condition 
was incurred in service, or whether such a 
relationship is unlikely (i.e., less than a 
50/50 probability).  Dr. Ortiz should also 
note and discuss, in this context, the 
veteran's December 1972 report of an accident, 
and his service separation examination that 
indicated 20/20 vision bilaterally.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should review the record to ensure that it is 
adequate for appellate review.  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's claim.  
If the benefit sought on appeal remains denied 
the veteran and his representative should be 
furnished an SSOC which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.   
An appropriate period of time should be 
allowed for response.

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim, to include providing information as to 
current medical treatment, and reporting for an examination 
as described above.  The veteran is hereby referred to 38 
C.F.R. §§ 3.158, 3.655, under which his failure to cooperate 
could result in adverse action on his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



